DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 8-9, 20-21 and 29 have been cancelled.
Claims 30 and 31 are new.
Currently, claims 1-7, 10-19, 22-28, 30 and 31 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 9-17, filed 03/17/2022, with respect to claims 1-29 have been fully considered and are persuasive.  The rejection of claims 1-29 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 10-19, 22-28, 30 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically a gate layer formed in a continuous line shape and crossing over the first active region, the second active region, and the isolation region, and wherein the diffusion barrier portion is an undoped region, for the same reasons as mentioned on pgs. 11-13 of Applicant remarks filed on 03/17/2022.
The prior art of record does not anticipate or make obvious the method of claim 9, including each of the limitations and specifically forming a gate layer formed in a 
The prior art of record does not anticipate or make obvious the method of claim 17, including each of the limitations and specifically wherein forming the first magnetic layer comprises depositing a magnetic material over the first dielectric layer, forming a masking laver over the magnetic material, and performing a wet etch process on the magnetic material to remove unmasked regions of the magnetic material, for the same reasons as mentioned for claim 1 above.
The prior art of record does not anticipate or make obvious the device of claim 30, including each of the limitations and specifically a gate layer formed in a continuous line shape, wherein the diffusion barrier portion is a neutral region in which both the first impurity and the second impurity are doped, for the same reasons as mentioned on pgs. 15-16 of Applicant remarks filed on 03/17/2022.
The prior art of record does not anticipate or make obvious the method of claim 31, including each of the limitations and specifically forming a gate layer formed in a continuous line shape, wherein the diffusion barrier portion is a neutral region in which both the first impurity and the second impurity are doped, for the same reasons as mentioned for claim 30 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/25/22